Citation Nr: 0603618	
Decision Date: 02/08/06    Archive Date: 02/22/06

DOCKET NO.  04-20 639A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Elvira Manalo-Apilo, Attorney


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The veteran had active service from March 1945 to November 
1945.  He died on August [redacted], 1990.  The appellant is his 
widow.

These claims come before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.

These claims are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  


REMAND

The appellant claims entitlement to service connection for 
the cause of the veteran's death and entitlement to accrued 
benefits.  Additional action is necessary before the Board 
can decide these claims.

In a VA Form 9 received at the RO in June 2004, the appellant 
requested a Board hearing in Washington, D.C.  In a letter 
dated in March 2005, the Board acknowledged the appellant's 
hearing request and informed her of the date of the scheduled 
hearing.  However, before that date, in a written statement 
received in April 2005, the appellant requested that the 
hearing be postponed until she was able to secure the 
appropriate documents and financial means to travel to the 
United States.  In another written statement dated in May 
2005, the appellant indicated that she was not able to travel 
and that her representative would appear on her behalf at the 
next scheduled hearing.  On that date, however, the 
appellant's representative failed to attend.  Instead, the 
Board received a motion to reschedule the hearing on the 
basis that, due to financial constraints, the representative 
was no longer able to travel to the United States.  The 
appellant thus requested that she be permitted to attend a 
hearing before the Board in the Philippines.  The Board 
granted this motion in January 2006 for good cause shown.

In light of the foregoing, the Board now remands this case 
for the following action:

AMC should arrange for the appellant to 
be afforded a Board hearing at the RO in 
Manila, the Republic of the Philippines.

Thereafter, subject to current appellate procedure, AMC 
should return this case to the Board for further 
consideration, if in order.  By this REMAND, the Board 
intimates no opinion as to the ultimate disposition of the 
appeal.  No action is required of the appellant unless she 
receives further notice.  She does, however, have the right 
to submit additional evidence and argument on the matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369, 
372 (1999).

The law requires that these claims be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or 


other appropriate action must be handled expeditiously); see 
also VBA's Adjudication Procedure Manual, M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03 (directing the ROs to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 

